     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARY A. NELSON ROGERS,                            No. 2:19-cv-01564-TLN-CKD PS
12                         Plaintiff,
13             v.                                          FINDINGS AND RECOMMENDATIONS
14       THE UNITED STATES OF AMERICA,                     (ECF No. 64)
15                         Defendant.
16

17            Presently before the court is defendant’s motion to dismiss plaintiff’s Fifth Amended

18   Complaint. (ECF No. 64.) Plaintiff has filed an opposition. (ECF No. 65.) The court is deciding

19   the motion without a hearing pursuant to Local Rule 230(g). For the reasons that follow, the

20   undersigned recommends granting defendant’s motion and dismissing plaintiff’s complaint

21   without leave to amend.

22   BACKGROUND1

23            Plaintiff alleges that the present action “arises out of the Internal Revenue Service[’s] . . .

24   wrongful acts and omissions concerning [plaintiff]” in violation of multiple sections of the United

25   States Code.2 (ECF No. 62 at 2.) More specifically, plaintiff alleges that IRS agents “repeatedly

26   1
      Unless otherwise indicated the undersigned refers to the operative Fifth Amended Complaint.
27   (ECF No. 62.)

28   2
         Plaintiff states that defendant violated the following sections: “26 U.S.C. § 6330; 26 U.S.C.
                                                           1
     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 2 of 6

 1   accessed and inspected the Plaintiff’s information in violation of federal law that prohibits IRS

 2   agents from inspecting taxpayer information without authorization.” (Id.)

 3          The alleged violations caused plaintiff economic insolvency, humiliation, mental pain and

 4   suffering, damage to her credit, and to incur expenses to prevent further unreasonable searches

 5   and seizures. (Id. at 7.) Plaintiff prays for “[e]quitable relief, including an Injunction for Court

 6   oversight” as well as a release of liens filed against plaintiff’s real properly and a release of levies

 7   and garnishments “filed against Plaintiff[’s] financial bank institutions held by Internal Revenue

 8   Service agents and or employees.” (Id. at 8.) Plaintiff also requests “compensatory, statutory and

 9   general damages . . . and . . . exemplary and punitive damages.” (Id.)

10          Plaintiff has filed six complaints in this matter. On December 17, 2019, the court granted

11   plaintiff’s motion to amend her complaint as a matter of course pursuant to Federal Rule of Civil

12   Procedure 15. (ECF No. 19.) The court advised plaintiff that her “amendment as a matter of

13   course renders [her] original complaint non-existent.” (Id.) Plaintiff’s First Amended Complaint

14   only named two defendants, Paul Enjalran and Kamal Kaur, omitting several defendants named in

15   her original complaint. (Compare ECF No. 1 at 2-7 with ECF No. 18 at 2-4.) Plaintiff’s Second

16   Amended Complaint added the formerly named defendants as well as Marcie Frost and Tim

17   Behrens. (ECF No. 24.) In granting plaintiff leave to file her Second Amended Complaint the

18   court “again cautioned that [plaintiff’s] Second Amended Complaint will render her former

19   complaint non-existent, and ‘Defendants not named or served and all claims not re-alleged in the

20   [Second] Amended Complaint will be deemed to have been waived.’” (ECF No. 22 at 2 (quoting
21   Lewis v. Mitchell, 416 F. Supp. 2d 935, 947 (S.D. Cal. 2005)).)

22          After plaintiff filed her Second Amended Complaint, defendants filed four motions to

23   dismiss. (ECF Nos. 25, 28, 29, 30.) The court granted defendants’ motions to dismiss. (ECF No.

24   60.) However, plaintiff was afforded leave to file an amended complaint against the United

25   States only, as the court found amendment as to the other defendants would be futile. (Id.)

26
27   §6304; 26 U.S.C. § 7426 (A)(1) and (B); 26 U.S.C. § 7431; 26 U.S.C. § 7432; 26 U.S.C. §
     7433(C)(1); 12 U.S.C. § 3401; 12 U.S.C. § 3402; 12 U.S.C. §3405; 12 U.S.C. § 3412; 12 U.S.C.
28   § 3417.” (ECF No. 62 at 2.)
                                                    2
     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 3 of 6

 1   Plaintiff subsequently filed her Fifth Amended Complaint, naming the Commissioner of Internal

 2   Revenue as the sole defendant. (ECF No. 62.) The United States then filed the motion to dismiss

 3   presently before the court. (ECF No. 64.)

 4   LEGAL STANDARD

 5           In order to avoid dismissal for failure to state a claim a complaint must contain more than

 6   “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause

 7   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 8   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 9   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

10   upon which the court can grant relief must have facial plausibility. Twombly, 550 U.S. at 570.

11   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

12   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

13   U.S. at 678.

14           In ruling on a motion to dismiss pursuant to Rule 12(b), the court “may generally consider

15   only allegations contained in the pleadings, exhibits attached to the complaint, and matters

16   properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d

17   895, 899 (9th Cir. 2007).

18   DISCUSSION

19           As an initial matter, as with plaintiff’s prior complaints, the allegations contained in

20   plaintiff’s Fifth Amended Complaint are so devoid of factual assertions that they fail to put the
21   United States on proper notice, subjecting her complaint to dismissal. See Twombly, 550 U.S. at

22   555. While plaintiff cites to numerous statutes, simply listing a statute, or reciting the elements of

23   a cause of action, is not enough to save a complaint from dismissal. Id. While this deficiency

24   could be a sufficient reason to dismiss plaintiff’s entire complaint, the court wishes to further

25   explain its rationale.

26           The thrust of plaintiff’s complaint appears to be that the United States violated the
27   Financial Privacy Act by improperly disclosing her tax information. (See ECF No. 62 (“The U.S.

28   Government has waived its sovereign immunity pursuant to 12 U.S.C. § 3417, which provides
                                                         3
     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 4 of 6

 1   taxpayers a cause of action for damages against the United States for knowing or negligent

 2   unauthorized inspection of tax return information in violation of the Right To Financial Privacy

 3   Act”); id. at 5 (“The Internal Revenue Service repeatedly accessed and inspected the Plaintiff's

 4   information in violation of federal law that prohibits IRS agents from inspecting taxpayer

 5   information without authorization.”).

 6          However, as the court noted in its prior Findings and Recommendations, that provision

 7   does not apply to plaintiff in the present context. Rather, “[r]eturns and return information shall,

 8   without written request, be open to inspection by or disclosure to officers and employees of the

 9   Department of the Treasury whose official duties require such inspection or disclosure for tax

10   administration purposes.” 26 U.S.C. § 6103(h)(1) (emphasis added).3 Plaintiff has not

11   articulated any reason or exemption, either in her complaint or in opposition to the present

12   motion, as to why this provision does not apply to the facts of her case. Instead, plaintiff claims

13   that the IRS improperly inspected her taxpayer information while either accessing or attempting

14   to collect plaintiff’s taxes, activities clearly contemplated by Section 6103. See 26 U.S.C.

15   6103(b)(4) (defining “tax administration” as “the administration, management, conduct, direction,

16   and supervision of the execution and application of the internal revenue laws or related statutes ...

17   and includes assessment, collection, enforcement, litigation, publication, and statistical gathering

18   functions under such laws, statutes, or conventions”) (emphasis added). Plaintiff has failed to

19   allege any impropriety or illegality other than that the liens and garnishments exist. Accordingly,

20   any allegation that individuals improperly inspected plaintiff’s tax information cannot survive
21   defendant’s motion to dismiss.

22          Similarly, plaintiff has failed to remedy another deficiency: her failure to exhaust

23   administrative remedies. Claims premised on improper disclosure of tax information in relation

24   to collection activities must be brought pursuant to 26 U.S.C. § 7433. See Shwarz v. United

25   States, 234 F.3d 428, 433 (9th Cir. 2000); see also Henkell v. United States, 1998 WL 41565, at

26   3
      Plaintiff’s claim that defendants violated the Financial Privacy Act, 12 U.S.C. § 3401 et seq., is
27   encapsulated in the court’s discussion of title 26, as “[n]othing in this chapter prohibits the
     disclosure of financial records in accordance with procedures authorized by title 26.” 12 U.S.C. §
28   3413.
                                                         4
     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 5 of 6

 1   *3 (E.D. Cal. Jan. 9, 1998) (“[T]axpayers must rely on section 7433 to redress any injuries caused

 2   by improper collection activity and/or procedural deficiencies in the lien process.”). Additionally,

 3   Section 7433 requires parties to plead facts sufficient to show they exhausted their administrative

 4   remedies. See 26 U.S.C. § 7433(d)(1); Conforte v. United States, 979 F.2d 1375, 1377 (9th Cir.

 5   1992) (failure to exhaust administrative remedies deprives the court of jurisdiction over § 7433

 6   claims); Curfman v. United States, 2007 WL 2007496, at *4 (D.D.C. July 10, 2007) (finding

 7   12(b) dismissal proper because plaintiffs did “not allege that they have attempted any

 8   administrative remedies with the IRS”).

 9          In the present case, plaintiff has not sufficiently pleaded her exhaustion of administrative

10   remedies. (See ECF No. 62 at 8 (“Plaintiff has sought to remedy the complaint through the

11   Internal Revenue Service administrative process.”). Plaintiff’s single sentence regarding

12   administrative remedies is insufficient to plead exhaustion. See Mark Moon, et al v. Cty. of

13   Orange, et al, 2019 WL 8108730, at *4 (C.D. Cal. Nov. 4, 2019) (finding plaintiff failed to plead

14   exhaustion whose complaint stated “[a]dministrative remedies have been exhausted and the

15   government code complied with”). Accordingly, plaintiff has failed to sufficiently plead a cause

16   of action premised on 26. U.S.C. 7433, as she has not addressed what administrative remedies she

17   sought nor their present posture or outcome.

18          Finally, to the extent that plaintiff seeks an injunction, the Anti-Injunction Act precludes

19   jurisdiction over such a claim. See 26 U.S.C. § 7421(a) (“[N]o suit for the purpose of restraining

20   the assessment or collection of any tax shall be maintained in any court by any person”); Enochs
21   v. Williams Packing & Nav. Co., 370 U.S. 1, 5 (1962) (“The object of s[ection] 7421(a) is to

22   withdraw jurisdiction from the state and federal courts to entertain suits seeking injunctions

23   prohibiting the collection of federal taxes.”). A district court “must dismiss for lack of subject

24   matter jurisdiction any suit that does not fall within one of the exceptions to the [Anti-Injunction]

25   Act. Elias v. Connett, 908 F.2d 521, 523 (9th Cir. 1990). Plaintiff has failed to establish any

26   exemption to this general rule, and therefore cannot be entitled to an injunction.
27          Having found that plaintiff’s complaint should be dismissed, the court must consider

28   whether plaintiff should be allowed to amend her complaint. See Polich v. Burlington N., Inc.,
                                                        5
     Case 2:19-cv-01564-TLN-CKD Document 68 Filed 09/21/20 Page 6 of 6

 1   942 F.2d 1467, 1472 (9th Cir.1991) (holding that dismissal without leave to amend is improper

 2   unless it is clear that the complaint could not be saved by further amendment). Given the present

 3   posture of this matter, the multiple motions to dismiss and plaintiff’s multiple amended

 4   complaints, as well as plaintiff’s inability to state a claim, the court finds that amendment would

 5   be futile and therefore recommends that this matter be dismissed without leave to amend.

 6   CONCLUSION

 7             For the reasons above, the undersigned recommends dismissing plaintiff’s complaint in its

 8   entirety, without leave to amend.

 9             Accordingly, it is HEREBY RECOMMENDED that:

10             1.         Defendant’s motion to dismiss (ECF No. 64) be GRANTED.

11             2.         Plaintiff’s complaint be DISMISSED, without leave to amend.

12             3.         The Clerk of Court be directed to close this case.

13             These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

18   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

19   Ylst, 951 F.2d 1153 (9th Cir. 1991).

20   Dated: September 21, 2020
                                                           _____________________________________
21
                                                           CAROLYN K. DELANEY
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25   16.1564.rogers mtd

26
27

28
                                                             6
